Citation Nr: 0429898	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as paranoid schizophrenia.

2.  Entitlement to service connection for a chronic 
respiratory disability, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1995.  His military records show that he served in the 
United States Navy and that his sea service was aboard a 
guided missile cruiser; his records do not indicate that he 
served in the Persian Gulf or the Southwest Asia Theater of 
Operations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1999 and 
March 2003 by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which 
respectively denied the veteran's claims of entitlement to 
service connection for a psychiatric disorder (claimed as 
paranoid schizophrenia) and a chronic respiratory disability 
(claimed as bronchitis).


FINDINGS OF FACT

1.  A chronic psychiatric disorder, to include paranoid 
schizophrenia, did not have its onset during active duty.

2.  A chronic respiratory disability did not have its onset 
during active duty.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder, to include paranoid 
schizophrenia, was not incurred, and is not presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  A chronic respiratory disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA as it pertains to each 
issue currently on appeal in correspondence dated in March 
2001 and July 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service medical records, relevant 
VA and private medical records covering the period from 1999 
to 2004, and medical records associated with his claim for 
Social Security Administration (SSA) disability benefits have 
all been obtained and associated with the record.  He has 
also been provided with VA examinations, in which medical 
nexus opinions addressing the issues on appeal have been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA did not specifically ask for all 
evidence in the veteran's possession.  The veteran, however, 
by failing to reply to requests for information about any 
additional evidence not of record, has stated sub silentio 
that he neither has nor knows of any further pertinent 
evidence.  Hence, no evidence has been lost to the record, 
and there is no failure to assist the veteran simply because 
VA did not explicitly ask him to submit all evidence in his 
possession.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The Board notes that in a written brief dated in October 
2004, the veteran's representative has requested that the 
case be referred to an independent medical examiner (IME) to 
provide a nexus opinion regarding the veteran's current 
psychiatric diagnosis and its relationship with his period of 
service, pursuant to 38 C.F.R. § 3.328 (2004).  However, as 
will be further discussed in the analysis portion of this 
decision, the Board finds that the relevant facts associated 
with this issue are not of such complexity or controversy as 
to warrant referral of the claim to an IME for definitive 
clarification.  

Pertinent Laws and Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Moreover, in the case of 
schizophrenia, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With chronic disability or disease shown as such in service, 
or within the presumptive period under 38 C.F.R. § 3.307, so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any treatment for psychiatric complaints or upper 
respiratory symptoms in service will permit service 
connection for a psychiatric disorder or chronic pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

(a.)  Factual Background and Analysis:  Entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as paranoid schizophrenia.

The veteran's service medical records show that on pre-
enlistment examination in May 1991 he was found 
psychiatrically normal and denied having any psychiatric 
problems on his medical history questionnaire.  In January 
1993, he was treated for complaints of recurring headaches 
and adjustment disorder.  A computerized tomography scan of 
his head was normal and the headaches were attributed to 
stress.  Relaxation techniques were prescribed and a February 
1993 treatment report indicates that the headaches resolved.  
Service separation examination in January 1995 shows that the 
veteran had no psychiatric diagnosis and that he denied 
having any relevant history of psychiatric problems on his 
medical history questionnaire.  He was separated from active 
duty in March 1995.

Post-service medical records show that in March 1999, the 
veteran was evaluated by a private clinical psychologist and 
diagnosed with a schizophrenic process, paranoid type.  
Subsequent private, SSA and VA medical records for the period 
from 1999 to 2004, including the reports of an SSA 
psychiatric evaluation conducted in August 1999, and VA 
psychiatric examinations conducted in March 2000 and October 
2001 also show a diagnosis of chronic schizophrenia, paranoid 
type.  The VA psychiatrist who conducted the October 2001 
examination addressed the question of whether the veteran's 
treatment for headaches and an adjustment disorder in service 
were prodromal symptoms related to his current diagnosis of 
paranoid schizophrenia.  After having reviewed the veteran's 
claims file, the VA psychiatrist presented the following 
opinion that the veteran's diagnosis was

[s]chizophrenia, paranoid type, chronic, low-
grade intensity which has not required active 
psychiatric intervention or use of medication.  
This condition did not get noted until the [SSA] 
evaluation of 1999.  The record from the service 
of 1993 was for a diagnosis of adjustment 
disorder with headaches and no mention of any of 
the present symptoms.  Therefore, a causal 
connection cannot be established.

The Board has weighed the pertinent evidence associated with 
the veteran's claim for VA compensation for a psychiatric 
disorder and concludes that a grant of service connection for 
paranoid schizophrenia is not warranted.  Although the 
veteran's service medical records show treatment in January 
1993 for adjustment disorder, the evidence indicates that 
this was a transitory diagnosis that resolved without any 
chronic residuals.  The veteran was psychiatrically normal at 
the time of his separation from active duty and, by his own 
admission, experienced no psychiatric problems at that time.  
His diagnosis of schizophrenia was not objectively manifest 
thereafter until March 1999, approximately four years after 
his honorable discharge.  As previously stated, the VA 
psychiatrist who examined the veteran and reviewed his claims 
file in October 2001 did not find any relationship between 
his treatment for headaches and an adjustment disorder in 
service with his current diagnosis of paranoid schizophrenia.  
The Board therefore can find no basis to grant service 
connection for the veteran's schizophrenia on either a direct 
or a presumptive basis.  His appeal in this regard must 
therefore be denied. 

Inasmuch as the veteran contends that his schizophrenia is 
linked to his period of military service based on his own 
knowledge of psychiatric medicine, the Board notes that he 
lacks the requisite medical training and expertise to present 
a nexus opinion; his statements in this regard are thus not 
entitled to any probative weight when considering the merits 
of his claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to the merits of the claim for VA 
compensation for schizophrenia, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual Background and Analysis:  Entitlement to 
service connection for a chronic respiratory disability, 
claimed as bronchitis.

The veteran's respiratory system was reported as normal on 
pre-enlistment examination in May 1991.  The veteran denied 
having any upper respiratory problems on his medical history 
questionnaire.  Medical reports from service show that he was 
treated for bronchitis in April 1992 and an upper respiratory 
infection in May 1992.  However, thereafter his lungs were 
noted to be clear and normal on clinical evaluation in March 
1993.  On medical questionnaires dated in April 1993, March 
1994 and April 1994, he denied having any history of lung 
disease, persistent cough, shortness of breath, bronchitis, 
pneumonia, or asthma.  The report of his service separation 
examination in January 1995 shows that his lungs were normal 
and his chest x-ray was negative for any abnormal findings.  
He denied having any upper respiratory problems on his 
medical history questionnaire. 

Post-service medical records include the report of a VA 
general medical examination that was conducted in March 2000.  
This report shows that the veteran reported a history of 
bronchitis during active duty.  However, examination of his 
lungs revealed no rales and were clear to percussion and 
auscultation.  Chest x-rays revealed no abnormal findings.  
The pertinent diagnosis was history of bronchitis without 
recurring evidence of bronchial distress.

A VA examination for respiratory disease was conducted in 
August 2003.  The report of this examination shows that the 
veteran related a history of treatment for respiratory 
problems during active duty and that he experienced 
intermittent and occasional upper respiratory infections 
since his separation from service.  Chest x-rays and 
pulmonary function testing conducted concurrent with this 
examination revealed normal findings.  The diagnosis was 
history of upper respiratory infections and one incident 
diagnosed as bronchitis in 1992.  The examiner concluded that 
"it is less likely than not that this veteran's pulmonary 
symptoms are service related."

Private medical records show that in November 2003 the 
veteran received outpatient treatment for an upper 
respiratory infection.

The Board has reviewed the aforementioned medical evidence 
and concludes that there is no factual basis to allow the 
veteran's claim of entitlement to service connection for a 
chronic respiratory disability.  Although his service medical 
records show treatment for bronchitis in 1992, the evidence 
indicates this to be an acute and transitory illness that 
resolved without any chronic disabling pathology.  The Board 
observes that the veteran's lungs and respiratory system were 
normal throughout his remaining period of active service, on 
separation examination in January 1995, and on post-service 
examination by VA in August 2003.  No chronically disabling 
respiratory process has been found at the present time.  To 
the extent that he asserts that his post-service history of 
upper respiratory infections are somehow related in some 
manner to his episode of bronchitis in service, the VA 
physician who examined him in August 2003 presented an 
opinion indicating that it "is less likely than not" that 
there is any medical association between these histories.  In 
view of the foregoing discussion, the Board finds that the 
weight of the evidence is against the veteran's claim; his 
appeal must therefore be denied.  


Inasmuch as the veteran contends that he has a chronic 
respiratory disability causally linked to service based on 
his own medical knowledge, the Board notes that he lacks the 
requisite training and expertise to present a medical nexus 
opinion; his statements in this regard are thus not entitled 
to any probative weight when considering the merits of his 
claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu, 2 Vet. App. at 494.

Because the evidence in this case is not approximately 
balanced with regard to the merits of the claim for VA 
compensation for a chronic respiratory disability, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is denied.

Service connection for a chronic respiratory disability, to 
include bronchitis, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



